                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Monti Antonio S.P.A.,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00412-MOC-DSC
                                      )
                 vs.                  )
                                      )
           John E. Carroll            )
           Sublitech, Inc.,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 22, 2020 Order.

                                               July 22, 2020




     Case 3:19-cv-00412-MOC-DSC Document 26 Filed 07/22/20 Page 1 of 1
